 In the Matter Of VARD,INC. andMECHANICS EDUCATIONAL SOCIETY OFAMERICA, LOCAL 75,Case No. 21-R-2933.-Decided August 07,1945Dick Coleman and Associates,byMr. Dick Coleman,of Los Angeles,Calif., andMr. Arthur Hailey,of Pasadena, Calif., for the Company.Messrs. K. E. PauliandRichard Franklin,of Los Angeles, Calif.,for the M. E. S. A.Mr. Archie B. Patterson,of Los Angeles, Calif., for the U. A. W.Mr. Joseph D. Manders,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Mechanics Educational Society ofAmerica, Local 75, herein called the M. E. S. A., alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Vard, Inc., Pasadena, California, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before David Aaron, Trial Examiner. , Saidhearing was held at Los Angeles, California, on July 3, 1945.TheCompany, the M. E. S. A., and the United Automobile, Aircraft &Agricultural Implement Workers of America (UAW-CIO) ,1 hereincalled the U. A. W., appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-tunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYVard, Inc., a California corporation, is engaged in the manufactureof hydraulic and gear activators and valves, drafting machines, navi-IThe CIO's motion to intervene was granted.63 N. L.R. B., No. 89.572 VARD, INC.573gational plotters, gages, and optical parts. Its principal place of busi-ness, located in Pasadena, California, is involved in this proceeding.The Company annually purchases materials and parts, valued in excessof $400,000, practically all of which are shippedfrom points insidethe State of California.The Company's annual sales are in excess of$2,000,000, approximately 40 percent of which is shipped to points out-side the State of California; and its remaining sales are to intrastatecustomers who are engaged in interstate commerce.The Company admits that its operations affect commerce within themeaning of the National Labor Relations Act, and we so find.II.THE ORGANIZATIONS INVOLVEDMechanics Educational Society of America, Local 75, is a labororganization admitting to membership employees of the Company.United Automobile, Aircraft & Agricultural Implement Workersof America (UAW), affiliated with the Congress of Industrial Organ-izations, is a labor organization admitting to membership employees ofthe Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the M. E. S. A.as the exclusive bargaining representative of its production and mainte-nance employees until the M. E. S. A. has been certified by the Boardin an appropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the M. E. S. A. represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section. 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties stipulated and we find that all employees of the Com-pany, excluding office employees, guards, nurses, temporary employees,personnel department employees, secretaries to supervisory employees,2The Field Examiner reported that the M.E. S. A. submitted 208 application cards,180 of which bore apparently genuine original signatures of persons appearing on the Com-pany's pay roll of May 15, 1945, which contained the names of 233 employees in the appro-priate unit;and that the cards were dated from February to June 1945,inclusive.Twentycards were undated.The U. A. Wsubmitted 58 application cards, 53 of which bore apparently genuine orig-inal signaturesThe names of 53 persons appearing on the cards were listed on the afore-said pay roll.The cards were dated December 1944 and from January to May 1945,inclusive.Five cards were undated.The International Association of Machinists,A. F. L., United Electrical, Radio & MachineWorkers, C.I0.,United Mine Workers of America, L. A. Industrial Council, CIO, andCentral Labor Council, AFL,were requested to submit representation evidence,but didnot do so. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDengineering department employees, executives, foremen, group lead-ers, small department heads, other supervisory employees above thegrade of leadmaii, and all other supervisory employees who haveauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.'V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the- NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Vard, Inc., Pasa-dena, California, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Twenty-first Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during the said pay-roll period because they were ill or on vacation or temporarily laidoff, andincluding employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause, and have not been rehiredor reinstated prior to the date of the election, to determine whetherthey desire to be represented by Mechanics Educational Society ofAmerica, Local 75, or by United Automobile, Aircraft & AgriculturalImplement ,Workers of America (UAW-CIO), for the purposes ofcollective bargaining,-or by neither.3The Company submitted in evidence 'a list of the names of employees of the Companywho fall within the unit agreed upon